Title: From John Adams to the President of Congress, No. 28, 21 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam Decr. 21. 1780
     
     The Sentiments and Affections of a People, may be learned from many little Circumstances, which few Persons attend to. The Poets and orators, are generally considered as the Surest Repositories of popular Ideas both in ancient and modern nations. The Clergy may be classed among the latter: and it is very certain that most publick Preachers, accommodate both their Sermons and their Prayers, in Some degree to the general Taste of their Hearers, and avoid every Thing, which will unnecessarily give them offense. At Rotterdam, there are Several English Churches. The Presbyterian Church which would be the least likely, one Should think, to be bigotted to England, I attended. The Parson, after petitioning Heaven in his Prayer, for the States of Holland and West Friesland, the States General and Council of State, and for the Prince of Orange their hereditary Statholder and Governor, &c. added a Petition for England, for the King Queen and Royal Family, for their Health, Long Life and Prosperity, and Added, with peculiar Emphasis, that he might tryumph over all his Ennemies, in the four Quarters of the Globe.
     At Amsterdam I have attended both the Episcopal and Presbyterian Churches and heard Similar Supplications to Heaven, in both.
     At Utrecht, I attended the Presbyterian Church and there heard a Prayer for the English, with more fervour Still, and in greater details. The Parson was quite transported with his Zeal, and prayed that the Rebellion which had So long prevailed, might be Suppressed, and hide its Head in Shame.
     At Leyden there is another English Church. The Parson I am told is a Tory, but prudently omits Such Kind of Prayers.
     This is a Work of Supererogation in these Reverend Zealots, and is therefore a Stronger Proof, that Such Sentiments are popular. The English, who are numerous in all these Cities, are universally in favour of the British Ministry: but there are so many Dutch Families, who understanding the English Language, worship in these Churches, that the Clergy would not give them offence, if such Prayers were offensive.
     This is the more remarkable, as the Religion of North America, is more like that of this Republick, than like that of England. But Such Prayers recommend the Parsons to the Prince of Orange and the English Party, and no other Party or Person has Influence or Courage enough to take offence at them.
     I have the Honour to be, with the greatest Respect, sir, your most obedient and most humble Servant
     
      John Adams
     
    